 

 

 

REGULATION D SUBSCRIPTION AGREEMENT

 

 

 

San Lotus Holding Inc.

 

 

The undersigned (each the "Subscriber", and collectively the "Subscribers") and
San Lotus Holding Inc. (the "Company") entered this Subscription Agreement on
August 11, 2014. The parties mutually agree as follows:

 

1.      Subscription and terms of Shares.

 

1.1   Subscription. The Subscribers hereby subscribe to purchase from the
Company an aggregate of US$23,060,572.8 or 114,104,764 shares (the "Shares"), of
the Company's common stock, par value $0.1 per share, (the "Common Stock") at a
per share purchase price which shall be $0.2021 per share (the "Purchase
Price"). All checks should be made payable to: "San Lotus Holding Inc."

 

1.2   Acceptance or Rejection of Subscription. The Company in its sole
discretion reserves the right to accept or reject this subscription for the
Shares, in whole or in part, before receipt by the Company of the Purchase
Price. Upon the Company accepts this subscription, this subscription becomes
irrevocable.

 

2.       Closing.  If the Company has not received and accepted subscriptions
and the closing date is not extended in the sole discretion of the Company for
up to an additional ninety (90) days (the "Closing Date"), the Offering ends and
any unaccepted investments in the possession of the Company, along with the
related documents, shall be promptly returned to the Subscribers.

 

3.       Representations and Warranties of the Subscribers.  The Subscribers
hereby represents, warrants, and covenants as follows:

 

3.1   Access to Information. The Subscribers, in making the decision to purchase
the Shares, relied solely on independent investigations made by it and/or its
representatives, if any. The Subscribers and/or its representatives during the
course of this transaction, and before the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company;

 

3.2   Sophistication and Knowledge. The Subscribers and/or its representatives
has such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares. The Subscribers is not relying on the Company with
respect to the tax and other economic considerations of an investment in the
Shares, and the Subscribers has relied on the advice of, or has consulted with,
only the Subscribers's own advisor(s);

 

3.3   Lack of Liquidity. The purchase of the Shares involves a high degree of
risk. The Subscribers can bear the economic risk of the purchase of the Shares,
including the total loss of its investment. The Subscribers has no present need
for liquidity in connection with its purchase of the Shares;

 

 

1

 

--------------------------------------------------------------------------------

 
 

 

 

3.4   Authority. The Subscribers has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes the Subscribers's valid and legally binding
obligation, enforceable in accordance with its terms. The Subscribers is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement;

 

3.5   Regulation D Exemption. The Subscribers acknowledges that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws under
Section 4(2) of the Securities Act and/or the provisions of Rule 506 of
Regulation D promulgated by the U.S. Securities and Exchange Commission under
the Securities Act of 1933, as amended. And, the Company is relying upon the
truth and accuracy of the representations, warranties, agreements
acknowledgments and understandings of the Subscribers set forth in this
Agreement and/or Investor Questionnaire in order to determine the applicability
of such exemptions and the suitability of the Subscribers to acquire the Shares.
In this regard, the Subscribers further represents, warrants and agrees that:

 

a.       No Public Solicitation. The Common Shares were not offered to the
Subscribers through, and the Subscribers is not aware of, any form of general
solicitation or general advertising, including, without limitation:

 

(1)    any advertisement, articles, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio,
and

 

(2)    any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

b.       Investment Only. Each Subscriber is acquiring Shares for the
Subscribers's own account and not for the account of others and for investment
purposes only.

 

c.      Restriction to Transfer of Shares.

 

(1)    The Shares are not registered and therefore are "restricted securities"
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering. The Subscribers must
not offer, resell, pledge or otherwise transfer the Shares except through
registration under all applicable federal and state securities laws or an
available exemption therefrom.

 

(2)    The Company has no obligation to register the resale of the Securities
pursuant to the Securities Act or to otherwise qualify the Securities for resale
under any federal, state or provincial securities laws. In this regard, the
Subscribers represents that it is familiar with Rule 144 under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act;

 

(3)    The Subscribers understands that the shares subject to this Subscription
Agreement will be registered under a Registration Statement on Form S-1, filed
with the Securities and Exchange Commission, however,

 

until such Registration Statement has been declared effective by the Securities
and Exchange Commission, a legend shall be placed on any certificate
representing the Shares substantially as follows:

2

 

--------------------------------------------------------------------------------

 
 

 

 

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD
ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF UNITED
STATES FEDERAL AND STATE SECURITIES OR BLUE SKY LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION OR QUALIFICATION IS APPLICABLE;

 

3.6  Standing of the Subscribers.

 

a.       If the Subscribers is a corporation, it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and if the Subscribers is a partnership or other organization, it
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization;

 

b.      If the Subscribers is a corporation, the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate action;

 

c.       If the Subscribers is a partnership or other organization, all
governing documents necessary to enter into this Agreement and to consummate the
transactions contemplated hereby, and all necessary consents and approvals
required by the partnership agreement or other governing documents have been
obtained; and

 

d.      For both corporations and partnerships, this Agreement constitutes a
legal, valid and binding obligation of the Subscribers, enforceable against the
Subscribers in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights
generally.

 

4.       Company's Representations and Warranties.  The Company represents and
warrants to the undersigned as follows:

 

4.1   Organization of the Company. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of Nevada.

 

4.2  Authority.  

 

a.       The Company has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement and to issue the Shares;

 

b.       the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and

 

c.        this Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable

 

against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors' rights and remedies or
by other equitable principles of general application.

3

 

--------------------------------------------------------------------------------

 
 

 

 

4.3   Exemption from Registration; Valid Issuances. The sale and issuance of the
Shares, in accordance with the terms and on the bases of the representations and
warranties of the undersigned set forth herein, may and shall be properly issued
by the Company to the undersigned pursuant to any applicable federal or state
law. When issued and paid for as herein provided, the Shares shall be duly and
validly issued, fully paid, and nonassessable. Neither the sales of the Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement shall:

 

a.       result in the creation or imposition of any liens, charges, claims or
other encumbrances upon the Shares or any of the assets of the Company, or

 

b.       entitle the other holders of the Common Stock of the Company to
preemptive or other rights to subscribe to or acquire the Common Stock or other
securities of the Company. The Shares shall not subject the undersigned to
personal liability by reason of the ownership thereof.

 

4.4   No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf

 

(i) has conducted or will conduct any general solicitation (as that term is used
in Rule 502(c) of Regulation D) or general advertising with respect to any of
the Shares, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Common Stock under the Securities Act.

 

5.       Indemnity by the Subscribers.  The Subscribers shall indemnify and hold
harmless the Company and all of its directors, officers, agents and employees
from any and all damages, losses, costs and expenses (including reasonable
attorneys' fees) which they may incur:

 

a.       by reason of the Subscribers's failure to fulfill any of the terms and
conditions of this Agreement;

 

b.       by reason of the Subscribers's breach of any of the Subscribers's
representations, warranties or agreements contained herein or in the Investor
Questionnaire; and/or

 

c.        with respect to any and all claims made by or involving any person,
other than the Subscriber, claiming any interest, right, title, power or
authority regarding the Subscribers's purchase of Shares. The Subscribers
further agrees and acknowledges that this indemnification agreement shall
survive any sale or transfer, or attempted sale or transfer, of any portion of
the Subscribers's Shares or upon the Subscribers's death.

 

6.       Waiver and Cumulative Remedies.  No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

7.       Amendments.  Any provision in the Agreement to the contrary
notwithstanding, and except as hereinafter provided, changes in, termination or
amendments of or additions to this Agreement may be made, and compliance with
any covenant or

 

provision set forth herein may be omitted or waived, if either Party shall
obtain consent thereto in writing from the other Party. Any waiver or consent
may be given subject to satisfaction of conditions stated therein and any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

4

 

--------------------------------------------------------------------------------

 
 

 

 

8.       Addresses for Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to the
Company and/or to the Subscribers. Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party's address which shall be deemed given at
the time of receipt thereof.

 

9.      Costs and Taxes.

 

a.       Upon execution of this Agreement and with each delivery of the Purchase
Price as set forth in 1.1, the Company is not responsible for any legal fees
incurred by the Subscribers in relation to the Subscribers's review, entry into
or execution of this Agreement.

 

b.       The Company shall pay any and all stamp, or other similar taxes payable
or determined to be payable in connection with the execution and delivery of
this Agreement, the issuance of any securities and the other instruments and
documents to be delivered hereunder, and agrees to hold the Subscribers harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.

 

10.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Subscribers and the respective successors and
assigns.

 

11.   Survival of Representations and Warranties.  All representations and
warranties made in this Agreement, the Shares, or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof.

 

12.   Entire Agreement.  This Agreement constitute the entire agreement between
the parties with respect to the subject matter set forth herein and supersede
any prior understandings or agreements concerning the subject matter hereof.

 

13.   Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of a provision contained therein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and the terms of the Shares shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

14.  Governing Law and Venue.

 

a.       This Agreement shall be enforced, governed and construed in accordance
with the laws of the State of Nevada without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought

 

in the State of Nevada and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.

5

 

--------------------------------------------------------------------------------

 
 

 

 

b.       The Subscribers hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Subscribers is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts.

 

15.   Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

16.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

17.   Further Assurances.  From and after the date of this Agreement, upon the
request of the Subscribers or the Company, the Company and the Subscribers shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the Shares.

 

18.   Legal Representation/Conflict of Interest.  The Subscribers, by executing
this Subscription Agreement acknowledges, represents and agrees that:

 

a.       the Company has retained legal counsel to represent it in connection
with the preparation of this Subscription Agreement;

 

b.       such legal counsel has prepared such documents with a view to the
interests of the Company only and has not undertaken to represent the interest
of the Subscribers and that no attorney-client relationship or fiduciary duty
exists between such legal counsel and the Subscribers, notwithstanding that the
Subscribers's investment may pay, directly or indirectly, for such legal
services;

 

c.        the Subscribers has been advised to have such legal documents reviewed
by the Subscribers's own independent attorney and/or other advisors; and

 

d.       the services performed by such legal counsel have been limited to the
preparation of such documentation at the request and direction of the Company
and such legal counsel has not undertaken to conduct any investigation
whatsoever concerning the facts, risks or circumstances concerning or relating
to the investment and/or the background or financial qualifications of the
Company.

 

Type of Ownership (Check one)

 

[  ] INDIVIDUAL OWNERSHIP (One signature required)

 

[  ] COMMUNITY PROPERTY (One signature required if interest held in one name,
i.e. managing

 

spouse; two signatures required if interest held in both names)

 

[  ] JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (both or all parties must sign)

 

6

 

--------------------------------------------------------------------------------

 
 

 

 

[  ] CORPORATION (Please include certified Corporate Resolution authorizing
signature)

 

[  ] TRUST (Please include a copy of the Trust Agreement)

 

[  ] PARTNERSHIP (Please include a copy of the Statement of the Statement of
Partnership

 

Agreement authorizing signature)

 

Social Security/ Taxpayer Identification Number

 

                                                      

Subscriber            Joint Subscriber

 

___________________________________________________________________________

 

[Please print above the exact name(s) in which the Shares is to be held]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SUBSCRIBERS:

 

 

 

Name

 

Signing Representative

 

Address

 

Shares Purchased

 

Social Security/ Taxpayer Identification Number

 

Type of Ownership

1

Show King Holdings Inc

 

/s/Kwong, Edwin

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

5,238,095

 

46-2861737

 

Individual

2

Golden Hen Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

45-4672615

 

Individual

3

A Band Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

30-0750930

 

Individual

4

A Benbow Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

45-3949884

 

Individual

5

Animedia Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

4,333,333

 

46-1070815

 

Individual

6

AHI Adaptation Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1061236

 

Individual

7

AHI Advertising Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1010633

 

Individual

8

AHI Animation Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

32-0389181

 

Individual

9

AHI Blueprint Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1080618

 

Individual

10

AHI Broadcasting Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-1080640

 

Individual

11

AHI Diction Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

90-0893220

 

Individual

12

AHI Equipment Inc

 

/s/Chen, Kuan-Yu

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

80-0928748

 

Individual

13

AHI Illustration Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

61-1693238

 

Individual

14

AHI Library Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-1061182

 

Individual

15

AHI Marketing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

4,000,000

 

46-1020873

 

Individual

16

AHI Peripherals Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1020967

 

Individual

17

AHI Photography Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1050505

 

Individual

18

AHI Pictures Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000  

 

46-1030243

 

Individual

19

AHI Post Production Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

38-3887177

 

Individual

20

AHI Publishing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

61-1693675

 

Individual

21

AHI Sound Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

5,000,000

 

35-2455858

 

Individual

22

AHI Talent Agency Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1050387

 

Individual

23

AHI Voice Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1039688

 

Individual

24

Animedia TV Inc

 

/s/Yu, Chien-Yang

 

20286 Carrey Road, Walnut, CA 91789

 

3,333,333

 

27-0174552

 

Individual

25

AHI Content Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

90-1020970

 

Individual

26

AHI Lighting Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

90-1020907

 

Individual

27

AHI Film Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

3,333,333

 

90-1020622

 

Individual

28

AHI Records Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-3908761

 

Individual

29

App Artist Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

90-0890072

 

Individual

30

App Artist Blueprint Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

80-0853266

 

Individual

31

App Artist Library Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-1070787

 

Individual

32

App Artist Marketing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1040028

 

Individual

33

App Artist Services Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

90-0892119

 

Individual

34

App Artist Software Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-1030189

 

Individual

35

A Peace World Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

45-3949955

 

Individual

36

APW Assets Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

10,000,000

 

45-4946205

 

Individual

37

APW Construction Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

5,000,000

 

45-4946106

 

Individual

38

APW Contractor Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

5,000,000

 

45-4946164

 

Individual

39

APW Development Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

5,000,000

 

45-4946046

 

Individual

40

Genie Experiences Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

3,333,333

 

80-0850766

 

Individual

41

Genie Experiences Coach Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,666,667

 

46-1100626

 

Individual

42

Genie Experiences Marketing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1100668

 

Individual

43

Genie Experiences Realty Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1701047

 

Individual

44

Genie Experiences Services Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

3,333,333

 

46-1010598

 

Individual

45

Autarky Holding Inc.

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

80-0955572

 

Individual

46

Autarky Consulting Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

2,666,667

 

45-4058062

 

Individual

47

Autarky Immigration Services Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1110538

 

Individual

48

Autarky Library Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1000671

 

Individual

49

Autarky Management Consulting Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1000711

 

Individual

50

Autarky Marketing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1089503

 

Individual

51

Autarky Publishing Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

80-0854524

 

Individual

52

Autarky Services Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

46-1110502

 

Individual

53

BKPR Inc.

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

1,000,000

 

35-2506045

 

Individual

54

Magnate Holding Inc

 

/s/Chiang, Chien-Heng

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

45-4344759

 

Individual

55

Framework Capital Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

6,666,667

 

46-1089469

 

Individual

56

Axis Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

3,333,333

 

45-4672750

 

Individual

57

Kreo Socivs Holding Inc

 

/s/Yu, Chien-Yang

 

3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102

 

400,000

 

45-3079822

 

Individual

 

 

7

--------------------------------------------------------------------------------

 
 

 



 

 

ACCEPTANCE BY THE COMPANY:

 

San Lotus Holding Inc.

 

By:

/s/ Chen,  Li Hsing

 

 

Chen,  Li Hsing

 

Title: Chairman of the Board

 

Address: 3301 Spring Mountain Rd. Unit 23,

Las Vegas, NV 89102

 

 

 

 

 

 

 

 

 